Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 20 December 2021 has been considered by the examiner.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: The information disclosure statement (IDS) filed 20 December 2021 has been considered by the Examiner.  After careful consideration, the Examiner has determined that none of the information contained therein raises new issues of patentability.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Summary
7.	Claims 1, 3-5, 7-8, 10-13 and 16-23 are allowed.




Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. M. L./
Examiner, Art Unit 1647
January 6, 2022
  /Christine J Saoud/  Primary Examiner, Art Unit 1647